Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 01/12/2022 have been fully considered and are persuasive. The claims have been amended such that all claim limitations now recite sufficient structure for performing claimed functions. Therefore the claims no longer include any limitations which are being interpreted under 35 U.S.C. 112(f). The applicant has deleted the limitation “an applying station”. As such, the rejection under 35 U.S.C. 112(b) is withdrawn.
The prior art fails to teach or fairly suggest an apparatus for applying noise reducing element to tires, the apparatus comprising a loading conveyor arrangement, an extraction station, and a supporting and advancing conveyor downstream of the extraction station, such components having the instantly claimed structure and arrangement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746